DETAILED ACTION
This action is responsive to communications filed on August 4, 2022. 
Claims 21-40 are pending in the case. 
Claims 21, 28, and 35 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 21-40 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 21, 28, and 35, the claimed invention is directed to a system and methods for developer and runtime environments supporting multi-input modalities. More specifically, the claimed invention of Claim 21 includes capturing input in the form of a hand gesture, comparing the hand gesture to a set of previously identified hand gestures, identifying the hand gesture as a system-level hand gesture based, at least in part, on the comparison. Further, the claimed invention includes determining a link between the hand gesture and a semantic descriptor, the semantic descriptor being assigned a system-level function, wherein one or more other input modalities are linked to the semantic descriptor such that different input modalities, including the system-level hand gesture, are each assigned to the system-level function, and causing performance of the system-level function.
Relevant prior art of record includes Clavin et al., US Patent Application Publication no. US 2011/0173574 (“Clavin”). Clavin teaches gesture-based system or application may have default gesture information for determining if a user is performing a particular gesture. Para. 0018. Further, enable users to intuitively switch between system and application control while enabling the user to perform certain system level functions while in application mode, the system may provide gesture sets applicable in different modes. Para. 0046. Further, reserved gestures may comprise gestures that are recognized system wide, issuing a command to the system regardless of the mode. Para. 0047. Further, the evolution of the gesture sets or data that modifies a universally provided gesture set. Para. 0081. 
Clavin, alone or in combination with other prior art of record, fails to teach or fairly suggest capturing input in the form of a hand gesture, comparing the hand gesture to a set of previously identified hand gestures, identifying the hand gesture as a system-level hand gesture based, at least in part, on the comparison, determining a link between the hand gesture and a semantic descriptor, the semantic descriptor being assigned a system-level function, wherein one or more other input modalities are linked to the semantic descriptor such that different input modalities, including the system-level hand gesture, are each assigned to the system-level function, and causing performance of the system-level function.
Accordingly, the recited subject matter of Claim 21 is allowable. Further, claims 28 and 35 include substantially similar limitations and are allowable for substantially similar reasons. Regarding claims 22-27, 29-34, and 36-40, these claims depend from claim(s) 21, 28, and 35 and are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Collumeau, Jean-François, et al. "Hand gesture recognition using a dedicated geometric descriptor." 2012 3rd International Conference on Image Processing Theory, Tools and Applications (IPTA). IEEE, 2012;
Evangelidis, Georgios D., Gurkirt Singh, and Radu Horaud. "Continuous gesture recognition from articulated poses." European Conference on Computer Vision. Springer, Cham, 2014.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176